Citation Nr: 1117445	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In June 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The Board remanded this case for additional development in October 2009, specifically so that VA outpatient treatment records could be obtained and so that the Veteran could submit additional records.  The record shows that the RO has substantially complied with the directives of the remand.

The issue of entitlement to chronic obstructive pulmonary disease (COPD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Asthma was not shown in service or for many years after service, and is not related to service.

CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

The Board notes that since receipt of the November 2006 VCAA-compliant notice, the Veteran has raised the issue of entitlement to service connection on the basis of aggravation.  To that end, in the January 2008 Statement of the Case sent to the appellant, he was provided with a statement of the laws regarding the establishment of service connection based on aggravation.  The Board finds that any defect of content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless). Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent adjudication of the matter in the March 2011 statement of the case.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

The Veteran has stated that he was informed that service treatment records were destroyed in a fire.  The Board notes, however, that at least some service treatment records have been associated with the claims file.  With regard to these or other records that are no longer in the possession of VA, the Veteran has been informed, repeatedly, of the need to supply any relevant evidence in his possession.  Nonetheless, the Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Federal Circuit has rejected the proposition that "medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues."  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for asthma and both induction and separation examinations show the Veteran's lungs were normal in 1952 and 1955.  Moreover, the post-service evidence does not indicate any complaints or treatment referable to asthma until 1996, 41 years after separation from active duty.  Finally, a review of the claim reveals that the weight of the evidence does not indicate a relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a June 2009 hearing before the undersigned, and records of VA and private treatment.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Veteran stated that he received treatment at the Allen Park VA Medical Center as far back as 1969 but that the records were transferred to the John Dingell VA Medical Center.  The John Dingell Medical Center responded in March 2010, however, that they had no records for the Veteran prior to 1996.  The Veteran was notified of the RO's unsuccessful attempts to obtain the VA treatment records in March 2010 and given a period of time to respond.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim on Appeal

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

A Veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service treatment records reflect that on pre-induction examination in September 1952, the Veteran's lungs and chest were normal, and the remaining service treatment records show no indication of treatment or complaints referable to symptoms associated with asthma.  On separation examination in April 1955, the lungs and chest were, again, normal.

Based on the foregoing, the evidence shows that the Veteran was in sound condition when he entered service, and there is no competent evidence of record to rebut the presumption of soundness as described in 38 U.S.C.A. § 1111.  Furthermore, service treatment records show no breathing-related disorder was incurred during service.  However, this does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that asthma is not related to active service for the reasons discussed below. 

Following separation from active service in April 1955, the Veteran reported to an emergency room in November 1996 complaining of shortness of breath for two days prior to admission.  He gave a history that included asthma and hospital admission due to asthma, with his last such admission three months prior.  Chest x-ray imaging showed severe pulmonary hypertension and cephalization.  

A letter from a private care provider in October 2002 indicated that the Veteran endorsed a 20 year history of bronchial asthma and had been admitted several times to VA Medical Centers for treatment.  The Veteran stated that his cough and dyspnea were relatively unchanged over the last several years, and that asthma woke him up approximately two to three times per week.  The appellant gave a thorough restatement of his employment and medical history, but did not report active service or in-service symptoms.  It was noted that he previously worked cleaning asbestos-lined ceiling panels, which he did for approximately 20 years, finishing in 1980.  He also worked for the Detroit Fire Department as an inspector for approximately 20 to 21 years and would occasionally respond to fires that were ongoing.  The impressions reached included that the Veteran has bronchial asthma, exertional dyspnea, and possible COPD due to second-hand smoke.

On hospital admission in August 2004, the Veteran reported that one day prior he had a sudden onset of shortness of breath and could not sleep that night.  He denied a history of palpitations and edema, and did not know what triggered this or other similar episodes.

In August 2005, the Veteran had no focal or other significant respiratory abnormalities.  He demonstrated normal respiratory effort, percussion and palpation.  Auscultation of the lungs revealed normal breath sounds.

The Veteran was seen on pulmonary consultation in May 2006.  At that time he endorsed a 50 year history of "on and off" asthma and indicated that he used albuterol for treatment.  The Veteran indicated that he had never smoked, but that he lived with chronic smokers, and that in the 1970s he was exposed to asbestos.  Chest imaging showed that a previously noted density in the right costophrenic angle area had resolved, leaving linear atelectasis at the left base.  The impression was of severe COPD/asthma, status-post acute exacerbation with pneumonia.

In March 2007, the Veteran again reported a 50 year history of recurrent shortness of breath.  Radiographic imaging showed a prominence of the hilar and peripheral vascular structures, haziness of the basal lung marking and a small amount of left side pleural effusion.  The assessment was of uncontrolled COPD/asthma.

On his July 2006 claim and an April 2007 statement, the Veteran indicated that he was initially diagnosed and treated for asthma in June 1953 while stationed at Fort Knox, Kentucky.  He described the episode of asthma as "very acute," but that he has "always been short of breath."  During his June 2009 hearing before the undersigned, the Veteran endorsed in-service symptoms but stated that examining physicians "couldn't find nothing wrong" with him.  Following separation, he stated that he was first treated for asthma in 1969.  In September 2010, he reported that he was inducted into the military with an asthmatic condition and that the disorder became worse due to service.

In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, symptoms associated with asthma are capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Again, service treatment records reflect that on induction and separation the Veteran's lungs were medically normal.  Nonetheless, the Veteran has endorsed a history of asthma beginning prior to service, during service, or many years after separation.  The Veteran has also endorsed that following separation, he was not initially treated for asthma until 1969.  The Board finds that given inconsistencies in his reports of onset, the Veteran's testimony regarding pre-service onset, in-service onset and continuity of symptomatology are all of limited probative value.  

Of far greater probative value, are induction and separation examinations indicating that the Veteran's lungs were normal in 1952 and 1955.  Most significant, however, is the endorsement of a 20 year history of asthma given on admission for treatment in an emergency room in 1996.  The Board finds this endorsement to be especially informative as the Veteran was then seeking only medical treatment, and it seems likely that he would report events carefully and accurately.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In contrast, when the Veteran thereafter has presented a history of symptomatology dating back 50 years or more, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

The Board is aware of the 1993 article associated with the record which reports the effects of second hand smoke and the development of respiratory disorders.  Having reviewed the document, it is found to be of no probative value in considering the Veteran's claim, as it is non-specific to the unique facts of the Veteran's historical exposures.  See generally Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).

Additionally, there is no probative evidence of continuity of symptomatology of asthma from service in 1955 or during the more than 41 years before he was first treated for this disability in 1996.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

In conclusion, no competent evidence has been submitted with links the Veteran's service with the claimed disorder.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for asthma is denied.





____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


